Green, J. The Circuit Court erred in not requiring Miller to refund the amount of legal tax paid by Cook with six per cent, interest, even if the decree is in other respects right. Miller admits in his amended bill $41.51 was legally, due and unpaid at the time of tax sale, for taxes upon the lot. in controversy, and alleges he is willing and aole lo fay all lawful taxes and interest lawfully and equitably due upon said lot, and prays an account thereof may be taken. But the relief decreed was not burdened with the condition that Miller should pay Cook the amount of such lawful tax and interest, and was broader- than the relief prayed for. We observe the court found the amount of taxes paid and illegally included in the tax judgment, but ignored the question submitted, what amount of legal taxes were included therein, and did this doubtless upon the theory of counsel for appellee, that because Cook is permitted to take out his tax deed, Miller is not required by the statute to refund the amount of legal taxes paid by Cook. This position under the facts appearing in the record, is not tenable. The decree for foreclosure, sale and deed •thereunder, to Miller, divested Warren of his title to the lot. The decree in this case finds the tax judgment, under which Cook gets title, void as against Miller, and that Cook, by virtue thereof and of his purchase, became vested with Warren’s title, subject to Miller’s mortgage lien, and as to his equities and lien by reason of said mortgage the tax judgment and sale and all proceedings thereunder are void, except to pass Warren’s title, and the tax deed Cook is permitted to take out he must receive subject to Miller’s mortgage lien. In short, it is decreed, Cook is entitled to be vested with Warren’s title and interest, which were swept away by the decree, sale and master’s deed to Miller; Cook is permitted, in some other proceeding hereafter, to litigate his equities against Miller’s, as mortgagee, but as against Miller’s .equities this decree determines the tax judgment sale and all proceedings thereunder are void, and the result is that Cook, armed with a tax deed conveying no title and decreed to be void as against Miller’s equities, is remitted to the barren remedy of litigating his equities against equities which, by this decree, are already adjudged to be paramount and superior, and yet, notwithstanding the decree, places Cook in this position. It is insisted Miller should not have been required to pay the amount of lawful taxes on said lot, paid by Cook, which the owner neglected to pav, which were a lien on the lot, and which Miller in his bill and amended bill alleges he is able and willing to pay. To so hold would be inequitable and unjust, a perversion of the statute and contrary to the ruling of our Supreme Court in cases like this. Gage v. Busse et al., 102 Ill. 593; Moore v. Warfman, 107 Ill 195. But another and more important question yet remains to be decided, viz.: Has Miller by this record shown that he was entitled to the relief prayed for and decreed? To sustain this decree he must show that in justice and equity and for the reasons alleged in his pleadings he was entitled to the relief prayed for and decreed ; that the granting thereof was necessary to prevent the irremediable injury he alleges he would otherwise suffer, and by decreeing such relief Cook was not injured unnecessarily. These we believe are equitab-e rules applicable to this case. The injunction must be founded on the case made by the bill, amended and supplemental bills. 2 Dan. Cli. Fr. & PL, 5th Ed. 1619. “ Where either party may suffer by granting or withholding an injunction the rule in equity requires the court to balance the inconveniences likely to be incurred by the respective parties, by reason of the action of the court, and to grant or withhold the injunction according to a sound discretion. ” Hilliard on Inj. 22, Sec. 39. “An injunction being the strong arm of equity should never be granted except in a clear case of equitable injury and with a full conviction on the part of the court of its urgent necessity.” High on Inj., Chap. 1, Sec. 22; Citizen’s Coach Co. v. Camden Horse R. R. Co., 29 H, J. Eq. 299 and cases there cited. The Circuit Court evidently assumed that the main and only important questions presented for its deterini- ' nation were, whether Miller was estopped from assailing Cook’s tax title, and whether Miller had acquired a title as purchaser at the sale in foreclosure upon which a cloud might be cast, if Cook be permitted to take out unconditionally a tax deed to the lot in controversy; and upon this theory the court omitted any finding touching the value of the mortgaged lots, and based its decree upon the facts that the tax sale and all proceedings thereunder were illegal, and that Miller had a deed to and was in possession of the lot in controversy, and these facts existing. Miller was entitled to hold and possess said lot, free and clear from any cloud that might be cast upon his title by a tax deed to Cook. In our judgment the right to have this cloud removed and to have Cook’s tax deed decreed invalid depended upon the proof by Miller of the material allegation that unless the judgment tax sale and the title acquired by Cook be decreed void as against Miller’s mortgage lien, the latter would suffer irremediable injury by losing a large part of his security and a large part of the debt secured. This is the ground for the relief and the issue is directly tendered by the allegation of the bills, that the lots mortgaged, leaving out the lot in controversy, were not sufficient in value to satisfy the mortgage debt. This question was not determined by the decree or by any finding therein as it should have been.' It was the question in the case. The bills were not exhibited for the purpose of trying title but to prevent an alleged irremediable injury, and the equitab’e rights of Miller are not alone to be considered, but Cook also has equitable rights that ought not to be ignored. It appears he purchased in good faith, without knowledge that the taxes on said lot had been in part paid, but with notice furnished by the record that the owner appeared in the County Court, withdrew all objections and consented to the rendition of the tax judgment; Miller was notified by Cook of his purchase at tax sale of said lot, and when the time for redemption would expire, but did not redeem or offer to redeem or to refund the amount he admits Cook is entitled to, although by the terms of his mortgage he had a lien for the ' amount of legal taxes paid by him, which Warren neglected or refused" to pay. Cook also defended against Warren’s bill, filed in April,-1885, to set aside said tax judgment and sale until the final adjudication in the Supreme Court. . Miller knew at the time Warren’s bill was filed that it had been 'filed, and employed Warren’s attorney to look after his inter-, est, but did not seek or offer to be made a party to or to litigate his rights, in that proceeding, and waited until the time for redemption from the tax sale had expired and until .liis-attorney believed Warren was about to be defeated in the Circuit Court, and then, on July lo, 1885, filed his original bill herein. Under these circumstances Cook is entitled at least to insist that Miller should be required to prove his case as he has alleged it to.be before he is decreed the relief prayed, and we find by the evidence he has failed to do this. The proof-satisfies us the four city lots mortgaged, exclusive of the lot in controversy, were and are in value equal at least in amount to the mortgage debt, admitted to be only $3,028.58 at the date of decree in foreclosure, and afforded ample security for said debt; nor do we regard the fact that no one but Miller would bid moi’e than the amount of debt, interest and cost at the mortgage sale for all five lots, a circumstance justifying a different conclusion. Cook would not bid at a sale of property which included the lot to which he was asserting a title hostile and adverse to that of Miller and others; understanding, as they doubtless did, that they would probably have to defend their purchase by an expensive litigation, would naturally be deterred from buying. Miller’s acts also indicate, he thought, the security ample without this lot. The mortgage was executed May 4, 1881; the debt matured in three years; on June 8, 1883, this lot was sold to Cook at tax sale, and the mortgage-provided that “failure to pay taxes when due and payable, shall', work to mature the entire debt secured by this mortgage, and authorize a foreclosure of the same, as if the note had matured by lapse of time,” and yet no effort was made to enforce the collection of the mortgage debt until Miller filed his bill to foreclose on December 23, 1886. Moreover, if Miller is not permitted to take this lot, and it is discharged from his mortgage lien, he holds nnreleased, as additional security for his debt, a mortgage on one hundred acres of land, executed, acknowledged and delivered to him by Warren, April 23, 1886, conditioned to be valid as security for said debt if in this proceeding Miller shall lose his security on the lot in controversy. We conclude, then, appellee has failed to prove the irreparable injury alleged, and no necessity appears requiring the relief decreed; but on the contrary this proceeding seems to ns to have been commenced and carried on, not for the protection of Miller, but in the interest of Warren, who encouraged its prosecution to the extent, at least, of indemnifying Miller against loss if he should be defeated. To affirm the decree would work injustice. Warren, who attempted unsuccessfully by his bill to avoid the payment of taxes on this lot and to set aside the tax .sale, would by this decree be permitted indirectly to accomplish the same purpose and have the value of the lot applied upon his debt to Miller; Cook, who purchased in good faith and defended his title through a tedious and expensive litigation, will be stripped of that title for the benefit of Warren, and this injury to Cook will be done without any necessity requiring it for the protection of Miller against the Joss of any part of his mortgage debt. For the reasons that Miller has failed to prove he is entitled in equity to the relief decreed, that granting such relief was not necessary to prevent the injury alleged, and that by the decree Cook is injured unnecessarily, we reverse the same and remand the cause with directions to the Circuit Court to dissolve the injunction, and dismiss the bill, amended and supplemental bills. Reversed and remanded with directions.